Filed
                                                                                           Washington State
                                                                                           Court of Appeals
                                                                                            Division Two

                                                                                             June 4, 2019
      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
    STATE OF WASHINGTON,                                              No. 51186-0-II

                                Respondent,

          v.

    GARRETT ANTHONY WILLIAMS,                                  UNPUBLISHED OPINION

                                Appellant.

         WORSWICK, J. — Garrett Williams appeals his judgment and sentence after pleading

guilty to communication with a minor for immoral purposes. Williams argues that the trial court

erred by denying his motion to substitute counsel. Williams also argues, and the State agrees,

that the criminal filing fee and interest accrual on nonrestitution legal financial obligations

(LFOs) are no longer authorized under recent legislative amendments and State v. Ramirez, 191

Wn.2d 732, 426 P.3d 714 (2018). We affirm Williams’s conviction, but remand to the trial court

to strike the criminal filing fee and any interest accrual on nonrestitution LFOs.

                                               FACTS

         In May 2016, the State charged Williams with felony communication with a minor for

immoral purposes.1 On July 18, Williams was charged in a different county with first degree

rape.




1
    RCW 9.68A.090(2).
No. 51186-0-II



       On August 1, 2017, Williams’s counsel moved to withdraw from representation. Counsel

stated that Williams’s communication was sporadic, that he did not respond to e-mails, and that

there had been a complete breakdown in the relationship.

       Williams opposed counsel’s motion to withdraw, saying that he wanted counsel to

continue representation. Williams said that he was accessible by telephone and e-mail, and that

he had recently spoken with counsel by telephone. The State also opposed counsel’s motion to

withdraw, noting that counsel had been working on the case for roughly one year, that counsel

had been working with an expert, and that trial was scheduled to begin the following month. The

State argued that it was aware that counsel and Williams had been communicating, and that any

difficulty communicating was a recent problem. The State argued that allowing counsel to

withdraw would require an additional continuance, which was concerning given the age of the

case. The State noted that the case was “very old” due to multiple continuances and Williams’s

failure to appear twice. 2 Verbatim Report of Proceedings (VRP) (Aug. 7, 2017) at 14. Counsel

acknowledged that allowing him to withdraw would require an additional continuance.

       The court addressed whether the attorney-client relationship was irreparably severed or

had suffered a complete breakdown in communication. The court found that there was not a

“complete breakdown in communication such that the attorney-client relationship is irreparably

severed.” 2 VRP (Aug. 7, 2017) at 19. In addition, the court found that allowing counsel to

withdraw “would necessarily result in further delay and be extremely detrimental to the victim.”

2 VRP (Aug. 7, 2017) at 23. The court ruled that a continuance was not justified, and any




                                                2
No. 51186-0-II



benefit of a continuance did not outweigh the detriment to the victim, and it denied counsel’s

motion to withdraw.

          On August 18, Williams pleaded guilty to communication with a minor for immoral

purposes.2 At the plea hearing, counsel told the court:

          We went over the plea together, we discussed the ramifications of it. . . . We
          discussed other things and the impact that this is going to have on his life, and he
          has decided to plead guilty, and I believe he is entering into this plea knowingly,
          voluntarily, intelligently.

VRP (Aug. 18, 2017) at 6. The court engaged in a colloquy with Williams about his guilty plea:

                  THE COURT: Okay. Mr. Williams, have you had the opportunity to
          discuss this plea with [counsel]?
                  [Williams]:        Yes.
                  THE COURT: Do you understand that when you plead guilty, you give up
          your right to go to trial, the right to confront witnesses against you, the presumption
          that you’re innocent, and other important constitutional rights?
                  [Williams]:        Yes.
                  THE COURT: Did anyone threaten you to plead guilty today?
                  [Williams]:        No.
                  HE COURT: So it’s your decision, is that correct?
                  [Williams]:        Yes.
                  THE COURT: Did [counsel] explain to you what the legal definition of
          communicating with a minor for immoral purposes is?
                  [Williams]:        Yes.
                  THE COURT: Did he explain to you that your standard range sentence
          with an offender score of zero is one to three months in the Pierce County Jail and
          12 months of community custody? That means that [the Department of
          Corrections] supervises you when you’re out in the community.
                  [Williams]:        Yes.
                  ....
                  THE COURT: There’s some other consequences to you pleading guilty in
          this case. . . .
                  ....
                                     Did [counsel] talk to you about the sex offender registration
          requirement?


2
    Williams pleaded guilty to the original charge; the State did not offer a reduced charged.

                                                     3
No. 51186-0-II



               [Williams]:     Yes.

VRP (Aug. 18, 2017) at 6-8.

       In his written statement on plea of guilty, Williams described the factual basis for the

charge, and stated that he had “fully discussed” his guilty plea with counsel. CP at 31. The court

accepted Williams’s guilty plea, finding that his decision to plead guilty was knowing,

intelligent, voluntary, and factually supported. The court scheduled a sentencing hearing for

October 20.

       The week before sentencing, Williams filed a motion to substitute counsel and continue

sentencing. Williams stated that he and counsel had “irreconcilable differences” and that he had

not had adequate opportunity to talk about his case with counsel. CP at 35. Williams also stated

that he felt that he “entered [his] guilty plea under duress and was uninformed about the case and

the consequences” of his guilty plea. CP at 36. He asked the court to substitute counsel to allow

him to “consider [his] options” before sentencing. CP at 36.

       At the sentencing hearing, Williams reiterated his request for the court to substitute

counsel. Counsel told the court that he stood by his prior statements that his relationship with

Williams was irrevocably broken and “nothing ha[d] changed.” VRP (Oct. 20, 2017) at 2. The

trial court did not find good cause to allow counsel to withdraw at sentencing and substitute

counsel.

       The parties presented an agreed sentencing recommendation, which the court accepted.

The court imposed a midrange sentence of two months of confinement, with credit for time




                                                 4
No. 51186-0-II



served and 12 months of community custody. The court imposed LFOs, including a criminal

filing fee and interest. The court found Williams indigent. Williams appeals.

                                            ANALYSIS

A.     Motion To Substitute Counsel and Continue Sentencing

       Williams argues that the trial court abused its discretion by denying his motion to

substitute counsel.3 Specifically, he argues that the trial court abused its discretion because (1)

he did not have an adequate opportunity to discuss his guilty plea with counsel before entering it,

and (2) he and counsel had a breakdown in communication. Williams does not argue to

withdraw his plea, but asks us to remand for substitution of defense counsel.

       A criminal defendant who is dissatisfied with counsel must show good cause to warrant

substitution of counsel. State v. Stenson, 132 Wn.2d 668, 734, 940 P.2d 1239 (1997).

Good cause may be shown through an irreconcilable conflict, or a complete breakdown in

communication between the attorney and the defendant. Stenson, 132 Wn.2d at 734. “Simple

lack of rapport between attorney and client is not a basis for withdrawal of counsel, even where

client and attorney agree withdrawal is preferred.” State v. Hegge, 53 Wn. App. 345, 350, 766

P.2d 1127 (1989).




3
  In his issue statement and conclusion, Williams references “conflict-free counsel.” Br. of App.
at 1. Williams does not offer argument or otherwise expand on whether counsel had a conflict of
interest.

        Williams also cites legal authority regarding voluntary guilty pleas and ineffective
assistance of counsel. He does not argue that his plea was involuntary, or ask this court to
determine whether he received ineffective assistance of counsel.

                                                  5
No. 51186-0-II



       We review a trial court’s refusal to appoint new counsel for an abuse of discretion. State

v. Lindsey, 177 Wn. App. 233, 248, 311 P.3d 61 (2013). A trial court abuses its discretion when

its decision is manifestly unreasonable or based on untenable grounds. Lindsey, 177 Wn. App. at

248-49. A decision is based on untenable grounds if it rests on facts unsupported in the record or

was reached by applying the wrong legal standard. Lindsey, 177 Wn. App. at 249. When

reviewing a trial court’s refusal to appoint new counsel, we consider (1) the extent of the

conflict, (2) the adequacy of the trial court’s inquiry, and (3) the timeliness of the motion.

Lindsey, 177 Wn. App. at 249.

       Williams’s claim that he did not have an adequate opportunity to discuss his guilty plea

with counsel is belied by the record. The trial court conducted a lengthy colloquy with Williams

about his guilty plea, during which Williams told the court that he had an opportunity to discuss

his plea with counsel, and that it was his decision to plead guilty. Further, counsel told the court

that he and Williams had discussed Williams’s guilty plea, including the consequences and

potential impact on his life.

       Williams’s claim that he and counsel had a complete breakdown in communication is

also unsupported by the record. To the contrary, the record demonstrates that although Williams

and counsel had experienced some challenges, they were able to communicate. Williams

consistently represented that he and counsel were communicating and working together. In

August, when counsel attempted to withdraw, complaining of difficulty communicating with

Williams, Williams told the court that he wanted counsel to continue representation and assured

the court that he was accessible to and actually communicating with counsel. Later, both



                                                  6
No. 51186-0-II



Williams and counsel told the court that they had communicated. The trial court was aware of

Williams and his counsel’s ability to communicate.

       Further, Williams’s request was not timely. He did not express dissatisfaction until one

week before sentencing, which was almost two months after he entered his guilty plea. And the

court had previously found that allowing counsel to withdraw would “necessarily result in

further delay and be extremely detrimental to the victim.” 2 VRP (Aug. 7, 2017) at 23. Even

though Williams and counsel agreed that they were having difficulty communicating, Williams

did not show a complete breakdown in communication or other irreconcilable conflict. See

Hegge, 53 Wn. App. at 351. Williams did not show sufficient reason to justify substituting

counsel and delaying the proceedings, thus, the trial court did not abuse its discretion when it

denied his motion to substitute counsel. Williams’s claim fails.

B.     Legal Financial Obligations

       Next, Williams and the State ask this court to remand to the trial court to strike the

criminal filing fee and interest accrual on nonrestitution LFOs.

       Recent legislation prohibits trial courts from imposing on indigent defendants criminal

filing fees or interest accrual on the nonrestitution portions of LFOs. RCW 36.18.020(2)(h);

RCW 10.82.090; Ramirez, 191 Wn.2d at 746. The recent legislation applies prospectively to

defendants, like Williams, whose cases were pending appellate review and were not yet final

when the legislation was enacted. Ramirez, 191 Wn.2d at 747-49. We remand for the trial court

to strike the criminal filing fee and any interest on nonrestitution LFOs.




                                                 7
No. 51186-0-II



       We affirm, but remand to the trial court to strike the criminal filing fee and any interest

on nonrestitution LFOs.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                                     Worswick, P.J.
 We concur:



 Glasgow, J.




 Cruser, J.




                                                 8